Citation Nr: 0912747	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-35 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
degenerative arthritis of the feet, currently rated as 10 
percent disabling.

2.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot.

3.  Entitlement to an initial compensable rating for hallux 
valgus of the left foot.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 Board decision that denied increased 
initial ratings for bilateral degenerative arthritis of the 
feet and hallux valgus of the right foot and left foot.  In a 
May 2007 rating decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) again denied an increased initial 
rating for bilateral degenerative arthritis of the feet.

The Veteran appealed the July 2006 Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, in a March 2008 Order, the 
Court vacated that Board decision and remanded the claim to 
the Board for readjudication, in accordance with the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Board regrets the additional delay that will result from 
this remand. Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for bilateral degenerative arthritis of 
the feet, as well as a compensable rating for bilateral 
hallux valgus.  Specifically, he alleges that he suffers from 
severe bilateral hallux valgus that is equivalent to the 
amputation of the great toes, for which a higher rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5281.  
He further asserts that his service-connected bilateral foot 
disabilities warrant referral for an extraschedular rating.

In support of his claims, the Veteran has submitted VA and 
private medical records, which show ongoing treatment for 
pain in both great toes and midfoot and contain diagnoses of 
bilateral osteoarthritis and hallux valgus, manifested by 
degenerative changes and hallux valgus deformities, as shown 
on X-ray.  

The Veteran was afforded a VA examination in July 2004, in 
which it was noted that he had previously undergone surgical 
repair for bilateral flat feet.  While the VA examiner 
diagnosed the Veteran with persistent pes planus, 
bilaterally, no hallux valgus was detected on the Veteran's 
right foot and only "very minimal" hallux valgus was found 
on his left foot.  In this regard, the VA examiner determined 
that the Veteran did not currently meet the diagnostic 
criteria for clinical hallux valgus.  Additionally, no 
arthritis was detected on X-ray and no pain was shown on 
range of motion testing.  Nor was any additional pain, 
fatigue, weakness, or lack of endurance found on repetitive 
use.

VA medical records dated from August 2004 to March 2007, 
subsequent to the above VA examination, reflect ongoing 
treatment for chronic foot pain, which was related to the 
Veteran's service-connected arthritic foot condition and 
found to result in restricted ambulation and motion of the 
joints during arthritic flare-ups.  Those VA medical records 
indicate that the Veteran's foot problems were productive of 
"more bad days than good days," but that he was thus far 
managing to work through the pain.  It was noted that the 
Veteran's ranges of motion were limited by pain and that such 
pain was aggravated by prolonged use, as well as by damp and 
cold weather.  It was further noted that because the 
Veteran's foot pain was arthritic in nature, it should be 
treated medicinally.  However, due to the Veteran's kidney 
condition, nonsteroidal anti-inflammatory drugs were not 
prescribed.  Nevertheless, the Veteran's VA treating 
podiatrist recommended that other medication options be 
discussed at a future time.  She also recommended that the 
Veteran continue wearing orthopedic inserts and "good 
shoes," and undergo an additional X-ray examination.  In 
addition, the VA treating podiatrist urged the Veteran to 
rest and elevate his feet when his pain flared and to return 
to the clinic as needed.

The Veteran underwent an additional VA examination in April 
2007 in which he reported frequent left foot pain and 
swelling, which were alleviated by over-the-counter 
medication.  He did not voice any specific complaints with 
regard to his right foot.  The Veteran denied any use of 
assistive devices but stated that he was unable to work more 
than four hours at a time due to his foot problems, adding 
that he was currently employed as a VA supply warehouse 
driver with some activity restrictions.  The VA examiner 
determined that the Veteran met the diagnostic criteria for 
arthritis of both feet and bilateral pes planus, with no 
significant callus formation on either foot.  No specific 
clinical findings were made with respect to his service-
connected hallux valgus condition.  On physical examination, 
the Veteran did not demonstrate pain on range of motion.  Nor 
did he exhibit any additional loss of motion due to pain or 
flare-ups of pain, supported by objective findings, or due to 
excess fatigability, weakness, or incoordination.

Significantly, no VA treatment records dated after March 2007 
have yet been associated with the claims folder.  Because it 
appears from the above clinical findings and recommendations 
of the VA treating podiatrist that the Veteran may received 
additional VA treatment for his service-connected foot 
disabilities since March 2007, the Board finds that, on 
remand, efforts should be made to obtain any subsequent VA 
medical records that may be outstanding.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  As noted above, the Veteran in 
this case has already been afforded VA examinations in July 
2004 and April 2007, which were negative for clinical 
findings of pain on range of motion, and pain, fatigue, 
weakness, and lack of endurance following repetitive use.  
Significantly, however, those examinations did not take into 
account the VA treating podiatrist's findings regarding 
chronic foot pain aggravated by prolonged use and damp, cold 
weather.  Nor did the July 2004 and April 2007 VA examiners 
address whether the Veteran had hallux valgus that was 
equivalent to the amputation of the great toes, bilaterally, 
or whether his service-connected bilateral foot disabilities 
resulted in frequent periods of hospitalization or marked 
interference with employment and daily living activities.  

For the foregoing reasons, the Board finds that it is 
necessary to remand for an additional VA examination and 
opinion in order to assess the nature and severity of the 
Veteran's bilateral degenerative arthritis and hallux valgus.  
That examination should specifically consider whether the 
Veteran's service-connected hallux valgus of the right foot 
and left foot is equivalent to the amputation of the right 
and left great toes, respectively, and should take into 
account the Veteran's entire medical history and 
circumstances, including all relevant clinical findings since 
the last VA examination.  A remand is also warranted for 
consideration of whether referral for an extraschedular 
rating is appropriate for the agency of original jurisdiction 
because the Veteran raised that issue in appeal to the Court 
and because there is some lay and medical evidence to suggest 
that his service-connected foot disabilities may present an 
unusual and exceptional condition causing a marked 
interference with employment.  38 C.F.R. § 3.321 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Outpatient Clinic in Savannah, Georgia, 
and the VA Medical Center in Charleston, 
South Carolina, dated from April 2007 to 
the present.  

2.  After obtaining the above records, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
nature and severity of his service-
connected foot disabilities (bilateral 
degenerative arthritis and hallux valgus).  
The examiner should review the claims 
folder and should note that review in the 
examination report.  A rationale for all 
opinions must be provided.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail.  The opinion should 
specifically address the following: 

a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any foot disability.  

b)  Provide range-of-motion and 
repetitive motion findings of the feet.  

c)  Describe findings as to any 
weakness, fatigability, incoordination, 
or excess motion.

d)  Describe the presence or absence of 
pain, as well as functional impairment.  

e)  Specifically state whether the 
Veteran's service-connected hallux 
valgus in either foot is equivalent to 
the amputation of the great toe.

f)  State what impact, if any, any foot 
disability has on the Veteran's 
employment and daily living activities 
and whether such disability has 
resulted in any periods of 
hospitalization.

3.  Then, readjudicate the claim with 
consideration of whether referral for 
consideration of  an extraschedular rating 
is warranted. Provide reasons and bases if 
referral is not warranted.  If action 
remains adverse, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
appropriate time for response  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


